DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 October 2021 has been entered.
 
Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 13-18, 20, 23, and 25 are canceled.  Claims 10-12 remain withdrawn from consideration.  Claims 1-9, 19, 21, 22, 24, and 26 are under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 19, 21, 22, 24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2007/071388 A1 (SENTOCLONE THERAPEUTICS AB; published 28 June 2007; “Winqvist”) in view of WO 2012/065086 A1 (NEKTAR THERAPEUTICS, published 18 May 2012; “Bossard”), Yu et al. (2010, Clin. Cancer .
The rejection is maintained for reasons of record.  Since the limitations of previous claims 20 and 23 (now canceled) have been incorporated into amended claim 1, the rejection is repeated below with updated reference to claim numbers for the sake of convenience.  Also, the below rejection makes reference to the names of the publications used by Applicant in their remarks in the interest of clarity.
Winqvist teaches a method for the expansion of tumor-reactive T-lymphocytes for immunotherapy of human patients with cancer, the method comprising an ex vivo approach of using a combination of cytokines including IL-2 and IL-15 to expand tumor-reactive T-lymphocytes and then administer the expanded cells to a cancer patient. See abstract; p. 6 li. 13-24; p. 15 li. 15-24. The cancer patient maybe suffering from a solid cancer including breast cancer, ovarian cancer, colon cancer, prostate cancer, gastric cancer, cervical cancer, or bladder cancer. See p. 19 li. 20-25.  This is relevant to claims 1-6.
Winqvist does not explicitly teach administration of (1) IL-2 agonist comprised of an IL-2 moiety covalently attached to a water-soluble polymer and (2) IL-15 agonist comprised of an IL-15 moiety covalently attached to at least one water soluble polymer directly to the patient suffering from cancer. 
However, direct administration of such IL-2 agonists and IL-15 agonists to cancer patients to achieve treatment of cancer by boosting the patient’s tumor-reactive T-
Yu teaches that direct administration of IL-15 to a mouse model of colon cancer is an effective immunotherapeutic.  See abstract.  Watanabe teaches direct administration of long-acting IL-15 agonists (comprising IL-15 covalently attached to Fc) to human cancer patients, including those suffering from melanoma.  See abstract, [0011].  Watanabe teaches that conjugation of the IL-15 to Fc resulted in improved characteristics and profiles, including longer serum half-life.  See [0011].  While Watanabe does not teach the conjugate wherein the IL-15 is fused to a branched water-soluble polymer having a molecular weight of from about 20,000 daltons to about 90,000 daltons, Charych teaches conjugation of such a branched water-soluble polymer via an amine linkage to another IL protein to achieve improved characteristics and profiles. See abstract, [0002], [0006], [0010]-[0012], [0095]. This is relevant to claims 24 and 26.  The branched water-soluble moiety can be one of those shown in instant claim 1. See [0095], p. 30, [0132].
All of the publications regarding direct administration Bossard, Yu, Watanabe, Charych) are relevant to claims 1-9, 19, 21, 22, 24, and 26.

While Winqvist teaches administration of IL-2 followed by IL-15 (see Abstract), administering the agents in the opposite order or at the same time would also have been expected to be beneficial absent evidence to the contrary.  This is relevant to claims 7-9.
Therefore, it would have been obvious to one of ordinary skill at the time the invention was filed to modify the method of treating cancer ex vivo with IL-2 and IL-15 (taught by Winqvist) by directly administering a long-acting IL-2Rβ selective agonist comprising an IL-2 moiety covalently attached to PEG (as per Bossard) and a long-acting IL-15 agonist comprising an IL-15 protein covalently attached to at least one PEG (as per the combined teachings of Yu, Watanabe, and Charych) to the cancer patient to achieve treatment via the same mechanism, i.e., stimulation of T-cells. There would have been a reasonable expectation of success in that all of the references acknowledge that IL-2 and IL-15 effectively treat cancer by stimulation of T-cells. The motivation to do so would have been apparent to the ordinary skilled artisan, since direct administration of the IL-2 and IL-15 components to the patient saves the steps and time involved in collecting and expanding T-cells followed by re-administration of the T-cells to the patient. Also, addition of PEG was known to predictably result in longer serum half-life, as discussed by Gibbs et al.
KSR, 127 S. Ct. at 1740. "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82USPQ2d 1385, 1396 (2007).
 
Applicant’s arguments (pp. 6-17, remarks received 04 October 2021) have been fully considered but are not found to be persuasive for the following reasons.
Applicant reviews the legal basis of obviousness, the details of the disclosed invention, and summarizes the teachings of the cited references.  Applicant refers to Pettit et al. (1997, J. Biol. Chem. 272(4):2312-2318) when discussing the disclosure of Charych, arguing that Pettit provides evidence that the biological activity of IL-15 was altered upon conjugation of the IL-15 to PEG.  Applicant argues that their discussion of the cited references is not tantamount to attacking the references individually, but rather closely examining what each reference teaches when considered as a whole. 
In re Keller and In re Merck in the previous Office action (mailed 02 April 2021).  Applicant’s discussion of the references’ teachings at pp. 9-11 of the most recently received remarks (received 04 October 2021) did not contain such comments.  Regarding the citation of Pettit et al., it is noted that Pettit et al. state that “PEGylation has also been found to reduce or alter biological activities, the extent of which depends on the degree of conjugation, the type of conjugation chemistry used, and the specific location on the protein where the conjugation has occurred” (p. 2312, right column).  Pettit et al. further state that “Site-directed mutagenesis has also been sued to eliminate lysine residues in locations where lysine-specific PEGylation could interfere with specific protein function” (p. 2317, right column).  Therefore, Pettit et al. actually provides guidance regarding how to PEGylate IL-15 without loss of function by avoiding the residues used in their examples.  
Applicant urges that the collection of references relied upon fails to lead one of skill in the art to a conjugate having the particular combination of features recited in claim 1 or its dependent claims.  Applicant also argues that there would have been no reasonable expectation of success at arriving at the claimed invention.   Applicant reviews the basis of the rejection and argues that the combined teachings do not provide sufficient motivation to make the proposed modifications of IL-15 to arrive at the claimed method.  Applicant contends that the rejection fails to provide motivation for the ordinary skilled artisan to modify the Fc-IL-15 molecules of Watanabe to pursue the PEG modification of Bossard, Charych, or Gibbs to arrive at the IL-15 agonists recited in 
This has been fully considered but is not found to be persuasive.  As noted by the United States Supreme Court, if a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one product, and a person of ordinary skill would recognize that it would improve similar products in the same way, using the technique is obvious unless its actual application is beyond his or her skill. KSR, 127 S. Ct. at 1740. "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82USPQ2d 1385, 1396 (2007). Also, switching the Fc of Watanabe for the PEG taught by the other publications can be viewed as a simple substitution of one known equivalent element for another to obtain predicable results.  Applicant’s general concerns about clearance mechanisms and different features of subject molecules are not substantiated by any details specific to the situation at issue, or by any evidence of critical differences.
Applicant argues that Bossard, Charych, and Gibbs fail to provide motivation or guidance for the specific modification needed to arrive at the claimed invention.  Applicant urges that Bossard and Charych disclose numerous polymeric reagents and linkages without providing guidance for selecting the claimed branched PEG polymer in particular.  Applicant argues that Gibbs also fails to provide any guidance for particular PEG polymers.
This has been fully considered but is not found to be persuasive.  While the number of PEG conjugations suggested by Bossard and Charych may be numerous, they are finite.  As of the effective filing date of the application, an ordinary skilled artisan would have had access to laboratories and procedures that would have allowed for creation and screening of many molecules, such as by high-throughput screening methods.  In the absence of unexpected results tied to the features of the polymers that are recited in the claims, the selection of any one or more would have been an obvious matter of choice, and could have been influenced by any number of factors, including cost and availability. Again, KSR discusses this scenario, and found that "When there is KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82USPQ2d 1385, 1396 (2007).
	Applicant argues that the combined references would not have motivated the ordinary skilled artisan to arrive at the claimed invention.  Applicant characterizes Winqvist as failing to teach or suggest a method that includes administration of a long-acting IL-2Rβ selective agonist or a long-acting IL-15 agonist, much less compounds having the claimed structures.  Applicant urges that the ordinary skilled artisan would not reasonably modify the method of Winqvist to directly administer either of IL-2 or IL-15 even in view of the teachings of Bossard, Yu, Watanabe, Charych, and Gibbs.  Applicant reasons that direct administration of IL-2 and IL-15 would not have been expected to result in the same effects (expansion and activation of tumor-reactive lymphocytes) due to the added complexity of direct administration.
This has been fully considered but is not found to be persuasive.  The argument appears to focus on mechanism.  However, the patient population being treated by Winqvist is the same as that being claimed, and the active therapeutic agents being employed are also the same, aside from the claimed PEGylation.  There’s no reason to suspect that the positive therapeutic effect is being realized via a different mechanism, even if it mattered.   The main difference between Winqvist and the claimed invention, ex vivo and then administering the cells.  The other publications cited in the rejection administer the IL-2 and IL-15 therapeutic agents directly.  Both approaches showed a positive therapeutic effect on cancer patients. Accordingly, the ordinary skilled artisan would have been motivated to try the direct administration approach, given that the secondary references successfully utilized said direct approach, and thus there was a reasonable expectation of success.  Again, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense (KSR, supra).
Applicant quotes from Winqvist regarding that their present invention does not cover regulatory T-lymphocytes.  Applicant reasons that IL-2 is known to promote T cell proliferation, and administration of IL-2 can promote Treg development.  Applicant concludes that the skilled artisan would not use direct administration of IL-2 in a method that requires not promoting Treg development as stated by Winqvist.  In other words, Applicant argues that the ordinary skilled artisan would not have been motivated to administer IL-2 directly in the method of Winqvist when doing so would necessarily involve altering the inventive concept of a method that does not promote Treg development.
This has been fully considered but is not found to be persuasive.  Bossard teaches direct administration of IL-2 to cancer patients for a therapeutically beneficial effect.  The mechanism of action (whether affecting Treg cells or other T cells) is 
Applicant argues that the claimed methods provide unexpected results over the teachings of the combined references.  Specifically, Applicant urges that the presently claimed method was unexpectedly and notably more effective in increasing survival in two different murine tumor models than either of the long-acting agents alone, and more effective than a combination treatment of the long-acting IL-2Rβ agonist in combination with native IL-15.  Applicant points to paragraph [0028] as showing increased CD8/regulatory T cell ratio to enhance the ability to fight cancer, with no dampening or suppressing of the immune-system function of the IL-2Rβ-selective agonist.  Applicant argues that none of these advantages are shown or suggested by the cited prior art.
This has been fully considered but is not found to be persuasive.  First, the results are not commensurate in scope with the claims, wherein three different versions of the PEGylated IL-15 agonist are recite din the claims and only two of the constructs (LAIL-15 Versions 1 and 2) were asserted to be associated with unexpected results in the examples and Figures 1-2.  It is also not clear if the RSLAIL-2 used in the examples corresponds to the PEGylated IL-2Rβ forms recite din the claims.  Also, the Figures appear to show that groups treated with RSLAIL-2 and native IL-15 had comparable effects with respect to RSLAIL-2 + LAIL-15 Versions 1 and 2.
For all of the above reasons, the rejection is maintained.

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
27 January 2022